Reversing.
Appellant sued her husband for an absolute divorce on the ground of cruelty and asked for the custody of their two infant daughters.
Appellee traversed those averments and by counterclaim asked a divorce on the ground of abandonment, it appearing that the parties had then been separated for three years. The lower court refused both prayers, but granted a divorce a mensa etthoro, and without specifically referring to custody awarded appellee the sum of $50.00 per month for maintenance of herself and daughters. *Page 163 
Two years later and five years after the original separation, both parties filed amended and supplemental pleadings and sought an absolute divorce on the ground of five years' separation. The only additional proof taken was to show that the separation had continued and that the financial status of the parties was unchanged.
On final submission the court granted a divorce to the husband and awarded the wife alimony in the sum of $25.00 per month. She appeals.
The evidence fills a large volume but a recitation of it would serve no good purpose. We may say, however, that we have considered it carefully and in detail and have reached the conclusion that appellant was entitled to a divorce and substantial alimony; but that, considering the character of his investments and salary and the situation of the parties, appellee should be given the option of paying alimony in a lump sum or in monthly installments. In this respect $5,000.00 is considered a reasonable alimony to be awarded appellant, but, at the option of appellee, he may be permitted in lieu thereof to pay her the sum of $60.00 per month, on the first day of each month.
For error in this respect the judgment as to alimony is reversed and cause remanded for proceedings consistent with this opinion.